Case 1:18-cv-00613-TWP-TAB Document 28 Filed 04/25/19 Page 1 of 1 PageID #: 83



                    IN THE UNITED STATES DISTRICT COURT
                           Southern District of Indiana
                              Indianapolis Division


GARY W. BROOKS,                        )
                                       )
             Plaintiff,                )
                                       )
      v.                               ) Case No. 1:18-cv-00613-TWP-TAB
                                       )
                                       )
CITY OF CARMEL, Acting by and          )
through its Legal Department, and      )
DOUGLAS C. HANEY,                      )
                                       )
             Defendants.               )


  ORDER EXTENDING DISPOSITIVE MOTION DEADLINE
      The Court, having reviewed the Unopposed Motion to Extend Dispositive

Motion Deadline filed by Defendants, and being duly advised in the premises, now

GRANTS the same.

      IT IS THEREFORE ORDERED that the deadline within which the parties

may file any dispositive motions is extended up to and including May 7, 2019.

      Date: 4/25/2019
                                          ________________________
                                          Hon. Tanya Walton Pratt, Judge
                                          United States District Court
                                          Southern District of Indiana

Service statement pursuant to Local Rule 5.5(d):          (Service will be made
electronically on all ECF-registered counsel of record)
